969 A.2d 1068 (2009)
198 N.J. 508
In the Matter of Gregory H. QUIGLEY, an Attorney at Law.
D-95 September Term 2008
Supreme Court of New Jersey.
March 26, 2009.

ORDER
GREGORY H. QUIGLEY of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1986, having pleaded guilty in the Pennsylvania Court of Common Pleas, Delaware County, to one count of conspiracy to commit perjury, in violation of Section 903 of the Crimes Code, 18 Pa.C.S. § 903, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), GREGORY H. QUIGLEY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that GREGORY H. QUIGLEY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GREGORY H. QUIGLEY comply with Rule 1:20-20 dealing with suspended attorneys.